COLLIER, C. J.
— It is clear that these papers though certified to be “ correct transcripts of all the proceedings” in these causes remaining in the county court of Barbour, are too imperfect, to enable this court to act understandingly. The nature of the proceeding below, and the court in which it was had, do not appear by any thing before us, but is left to be intended. If there is no suggestion remaining of record in the county court, there is enough there to inform us at what term of the court the proceeding was had.
The plaintiffs in error, if they think proper, can take writs of certiorari, to perfect the records, otherwise the cases will be dismissed.
The counsel for the defendant in error has laid before us a letter from a respectable source, stating the judgments in these cases were affirmed on certificates at the last term of this court, and has moved to dismiss them, and has suggested to us the propriety of vindicating the authority of the court, by punishing the clerk of the county court for issuing writs of error, after being advised of the judgments of affirmance. If the proper evidence was before us, we could make such orders; as justice and the laws *580require: but we cannot take the letter as the basis, for a proceeding against the clerk, however reprehensible his conduct may be.
If the defendant’s counsel desire it, an order will be made upon the plaintiffs, to show cause why the writs of error in these cases should not be dismissed, on the ground that the judgments were affirmed at the last term. We have but little doubt, but the suggestion on which the motion to dismiss is made, is founded in truth; yet it would, in general, be hazardous to take such a step, until the opposite party had an opportunity of being heard. This course of proceeding can subject the defendants to but little inconvenience; for, if the judgments have been affirmed, the writs of error now pending are mere nullities; and (he clerk may be compelled to issue executions, as if they had never been sued out.
That the clerk of the county court of Barbour, may be advised of his duty in the premises, the clerk of this court, will transmit to him a copy of this opinion.